Exhibit PRESS RELEASE Naugatuck Valley Financial Corporation Reports 184.5% Increase in Earnings And Announces Cash Dividend for the Quarter Ended June 30, 2010 Naugatuck, CT, July 21, 2010.Naugatuck Valley Financial Corporation (the “Company”) (NASDAQ Global Market: “NVSL”), the parent company of Naugatuck Valley Savings and Loan (the “Bank”), announced net income of $680,000 for the quarter ended June 30, 2010, compared to net income of $239,000 for the quarter ended June 30, 2009, an increase of $441,000 or 184.5%.In addition, for the six month period ended June 30, 2010, the Company announced net income of $993,000 compared to net income of $608,000 for the six months ended June 30, 2009, an increase of $385,000 or 63.3%.Earnings per share for the quarter and six months ended June 30, 2010 were $.10 and $.15 respectively, compared to $.04 and $.09 for the quarter and six months ended June 30, 2009. In addition, the Board of Directors of the Company declared a cash dividend for the quarter ended June 30, 2010, of $.03 per share payable to stockholders of record on August 10, 2010.Payment of the cash dividend will be made on or about September 1, 2010.Naugatuck Valley Mutual Holding Company, the Company’s mutual holding company, has waived receipt of the dividend. Net Interest Income Net interest income for the quarter ended June 30, 2010 totaled $4.6 million compared to $3.7 million for the quarter ended June 30, 2009, an increase of $873,000 or 23.3%.For the six month period ended June 30, 2010, net interest income totaled $9.1 million compared to $7.4 million for the six months ended June 30, 2009, an increase of $1.7 million or 23.3%.The increase in net interest income was primarily due to a decrease in interest expense, combined with a smaller increase in interest income.Interest expense decreased by $695,000, or 21.3%, and by $1.5 million, or 22.4%, in the three and six month periods, respectively.These decreases were primarily due to a decrease in the average rates paid on interest bearing liabilities. The average rates paid on deposits and borrowings decreased by 66 basis points in the three month period and by 68 basis points in the six month period.The Company experienced an increase in the average balances of deposits of 5.0% and 3.4% and an increase in the average balances of borrowings of 3.9% and 4.5% for the three and six month periods, respectively.Increases in the average balances of deposits in both periods were experienced in regular savings accounts, checking accounts and money market accounts, partially offset by decreases in the average balances of certificate accounts.The increases in deposits and borrowings were primarily used to fund increased loan demand. The average balances of interest earning assets increased by 4.5% and 3.5% for the three and six months ended June 30, 2010, respectively, partially offset by a decrease of 10 basis points in the average rate earned on these assets over the same periods.The increase in interest earning assets is attributed primarily to an increase in the loan portfolio, partially offset by decreases in the average balances of the investment portfolio and Federal Funds sold over the same periods.The average balances in the loan portfolio increased by 9.3% in both the three and six month periods.The largest increases were in the average balances of the commercial real estate portfolio, followed by smaller increases in commercial business loans and residential mortgages.These increases were due in part to our business development initiatives to grow market share and attract new customers. Credit Quality The Bank recorded an increase in the provision for loan losses from $272,000 for the three months ended June 30, 2009 to $361,000 for the three months ended June 30, 2010.For the six months ended June 30, 2010, the Bank recorded a provision of $1.2 million, compared to $557,000 for the six months ended June 30, 2009.The increase in the provision in both periods is due to the growth of the total loan portfolio and general economic conditions.A portion of the increase in the six month period is due to the allocation of a specific reserve of $325,000 for one commercial real estate loan based primarily on the results of a recent independent appraisal of the collateral property. Non-performing loans totaled $12.6 million at June 30, 2010 compared to $6.0 million at December 31, 2009.The increase was primarily the result of the placing of two commercial mortgage relationships totaling $4.2 million on non-accrual status during the first quarter. Management is working with the borrowers to return the loans to accrual status.During the second quarter of 2010, a commercial real estate loan relationship of $828,000 was placed on non-accrual status and has been sent for foreclosure.There was a 2.5% increase in the level of classified assets from December 31, 2009 to June 30, 2010 primarily in our commercial loan portfolio.Classified assets increased from $60.5 million at December 31, 2009 to $62.0 million at June 30, 2010. These classified assets are primarily loans rated special mention or substandard in accordance with regulatory guidance. These assets warrant and receive increased management oversight and loan loss reserves have been established to account for the increased credit risk of these assets. Out ofthe Company’s $62.8 million in classified assets, $12.7 million were nonperforming as of June 30, 2010. Noninterest Income Noninterest income was $659,000 for the quarter ended June 30, 2010 compared to $645,000 for the quarter ended June 30, 2009, an increase of 2.2%.For the six months ended June 30, 2010 noninterest income was $1.2 million compared to $1.4 million for the period ended June 30, 2009, a decrease of 9.1%.The increase in the three month period is primarily due to an increase in fees for other services, partially offset by decreases in income from investment advisory services and fees for services related to deposit accounts.This decrease in the six month period was primarily due to a lower level of gains realized on the sale of investments and income from investment advisory services in the 2010 period, partially offset by an increase in fees for other services.
